EXHIBIT 10.1


 
THIRD AMENDMENT AGREEMENT
 
This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 31st day of
July, 2007 among:
 
(a)           NN, INC., a Delaware corporation (“US Borrower”);


(b)           each Foreign Borrower, as defined in the Credit Agreement, as
hereinafter defined (each such Foreign Borrower, together with US Borrower shall
be referred to herein, collectively, as “Borrowers” and, individually, each a
“Borrower”);


(c)           the Lenders, as defined in the Credit Agreement;


(d)           AMSOUTH BANK, as Swing Line Lender, as defined in the Credit
Agreement; and


(e)           KEYBANK NATIONAL ASSOCIATION, as the lead arranger, book runner
and administrative agent for the Lenders under the Credit Agreement (“Agent”).


WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of September 21, 2006, that provides, among other things,
for loans and letters of credit aggregating One Hundred Thirty-Five Million
Dollars ($135,000,000), all upon certain terms and conditions (as amended and as
the same may from time to time be further amended, restated or otherwise
modified, the “Credit Agreement”);
 
WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit Agreement
to modify certain provisions thereof;
 
WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and
 
WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrowers, Agent and the Lenders
agree as follows:
 
1.           Retroactive Amendment to Definitions.  Section 1.1 of the Credit
Agreement is hereby retroactively amended, effective as of June 30, 2007, to
delete the definition of “Consolidated EBITDA” therefrom and to insert in place
thereof the following:


“Consolidated EBITDA” shall mean, for any period, as determined on a
Consolidated basis and after giving Pro Forma Effect to any Acquisition made
during such period, Consolidated Net Earnings for such period plus, without
duplication, the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of
 

--------------------------------------------------------------------------------


 
 (a) Consolidated Interest Expense, (b) Consolidated Income Tax Expense, (c)
Consolidated Depreciation and Amortization Charges, and (d) (i) non-recurring
non-cash charges incurred in accordance with GAAP, minus (ii) extraordinary or
unusual non-cash gains not incurred in the ordinary course of business but that
were included in the calculation of Consolidated Net Earnings for such period.
 
2.           Closing Deliveries.  Concurrently with the execution of this
Amendment, US Borrower shall:


(a)           execute and deliver to Agent, for its sole benefit, the Third
Amendment Agent Fee Letter, and pay to Agent, for its sole account, the fees
stated therein;


(b)           pay an amendment fee to Agent, for the benefit of each Lender that
shall have executed and delivered this Amendment to Agent on or before 5:00 P.M.
(Eastern time) on July 30, 2007, in an amount equal to five basis points times
such Lender’s Maximum Amount (which amount shall not exceed Sixty-Seven Thousand
Five Hundred Dollars ($67,500);


(c)           cause each Guarantor of Payment to execute the attached
Acknowledgment and Agreement; and


(d)           pay all legal fees and expenses of Agent in connection with this
Amendment.


3.           Representations and Warranties.  Each Borrower hereby represents
and warrants to Agent and the Lenders that (a) such Borrower has the legal power
and authority to execute and deliver this Amendment; (b) the officers executing
this Amendment have been duly authorized to execute and deliver the same and
bind such Borrower with respect to the provisions hereof; (c) the execution and
delivery hereof by such Borrower and the performance and observance by such
Borrower of the provisions hereof do not violate or conflict with the
organizational agreements of such Borrower or any law applicable to such
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
such Borrower; (d) no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment or by the performance or observance of any provision hereof; (e)
such Borrower is not aware of any claim or offset against, or defense or
counterclaim to, such Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (f) this Amendment constitutes a valid and
binding obligation of such Borrower in every respect, enforceable in accordance
with its terms.
 
4.           References to Credit Agreement.  Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.
 
5.           Waiver.  Each Borrower, by signing below, hereby waives and
releases Agent and each of the Lenders, and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries, from any and all
claims, offsets, defenses and counterclaims of which such Borrower is aware,
such waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.
 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
 
7.           Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
 
8.           Severability.  Any term or provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
 
9.           Governing Law.  The rights and obligations of all parties hereto
shall be governed by the laws of the State of Ohio, without regard to principles
of conflicts of laws.
 
[Remainder of page intentionally left blank.]
 




--------------------------------------------------------------------------------



JURY TRIAL WAIVER.  BORROWERS, THE LENDERS AND AGENT, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, THE
LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.



 
NN, INC.
 
By:  /s/ James H. Dorton                                             
James H. Dorton
Vice President – Corporate Development
and Chief Financial Officer
 
By:  /s/ William C. Kelly, Jr.                                
William C. Kelly, Jr.
Vice President, Secretary and Chief
Administrative Officer
 
 
 
KEYBANK NATIONAL ASSOCIATION,
   as Agent and as a Lender
 
By:   /s/ Suzannah Harris                                    
Suzannah Harris
Vice President
 
 
 
AMSOUTH BANK,
   as Swing Line Lender and as a Lender
 
By:  /s/ J. Harvey White                                            
Name:    J. Harvey White                                           
Title:     Executive Vice President                             
 
 


      
  Signature Page 1 of 2 to 
           Third Amendment Agreement          


--------------------------------------------------------------------------------






 
BRANCH BANKING AND TRUST
COMPANY, as a Lender
 
By:   /s/Mitchell W. Noble                           
Name:  Mitchell W. Noble                                 
Title:  Vice President                                      
 
 
 
WELLS FARGO BANK NATIONAL
   ASSOCIATION, as a Lender
 
By:  /s/ Bryan Hulker                                     
Name:   Bryan Hulker                                          
Title:  Vice President                                        
 


      
        Signature Page 2 of 2 to    
            Third Amendment Agreement          


--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND AGREEMENT
 
The undersigned consent and agree to and acknowledge the terms of the foregoing
Third Amendment Agreement dated as of July 31, 2007.  The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned shall remain in full force and effect and be
unaffected hereby.
 
The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
 
JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


THE DELTA RUBBER COMPANY
 
By:  /s/ William C. Kelly, Jr.                       
Name:   William C. Kelly, Jr.                            
Title:   Officer/Director                                   
 
TRIUMPH LLC
 
By:    /s/ Howard Feldenkris                       
Name:   Howard Feldenkris                             
Title:   Chief Financial Officer                       
 
WHIRLAWAY CORPORATION
 
By:    /s/ Howard Feldenkris                      
Name: Howard Feldenkris                               
Title:   Chief Financial Officer                       
 
INDUSTRIAL MOLDING CORPORATION
 
By:   /s/ William C. Kelly, Jr.                     
Name:  William C. Kelly, Jr.                          
Title:   Officer                                                
 








               Signature Page to    
        Acknowledgment and Agreement      


--------------------------------------------------------------------------------


